TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00486-CR




                                  Donna Chapa, Appellant

                                              v.

                                The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 99-705-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



PER CURIAM

              Donna Chapa perfected an appeal from her conviction for engaging in organized

criminal activity and possession of marihuana. The clerk’s fee has not been paid and the clerk’s

record has not been filed. See Tex. R. App. P. 35.3(a). The Court notified appellant’s attorney

of record that the appeal would be dismissed if the clerk’s record was not paid for by

September 7, 2000. The Court received no response to this notice and payment has not been

made. The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



Before Justices Jones, Kidd and Yeakel

Dismissed for Want of Prosecution

Filed: October 5, 2000

Do Not Publish